

115 HR 2969 IH: Special Guerrilla Unit Veterans Service Recognition Expansion Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2969IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Costa (for himself, Mr. Perlmutter, Mr. Tiffany, Mr. Grothman, Ms. Speier, Mr. Lowenthal, Ms. Craig, Mr. Emmer, Mr. Ryan, Ms. Omar, Mr. Fitzpatrick, and Mr. Young) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to inter in national cemeteries individuals who supported the United States in Laos during the Vietnam era, and for other purposes.1.Short titleThis Act may be cited as the Special Guerrilla Unit Veterans Service Recognition Expansion Act of 2021.2.Eligibility for internment in national cemeteries(a)In generalSection 2402(a)(10) of title 38, United States Code, is amended—(1)by striking the period at the end and inserting ; or; and(2)by adding at the end the following new subparagraph:(B)who—(i)the Secretary determines served honorably with a special guerrilla unit or irregular forces operating from a base in Laos in support of the Armed Forces of the United States at any time during the period beginning February 28, 1961, and ending May 7, 1975; and(ii)at the time of the individual’s death—(I)was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States; and(II)resided in the United States..(b)Effective dateThe amendments made by this section shall have effect as if included in the enactment of section 251(a) of title II of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 (division J of Public Law 115–141; 132 Stat. 824).